Citation Nr: 0003301	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-08 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve from November 1981 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1997 and March 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal has been obtained.  

2.  The veteran is currently service connected for 
degenerative discogenic disease, L5-S1 bulging disc, 
bilateral spondylolisthesis, and lumbar radiculopathy, 
evaluated as 60 percent disabling.  

3.  The veteran is a college graduate with a background in 
bilingual secretarial work.  She has worked as a secretary 
and was last employed full time in 1991 as a sewing machine 
operator.  

4.  The veteran is not unemployable due solely to her 
service-connected disability.  


CONCLUSION OF LAW

A total disability rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § § 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the United States Army Reserve, from 
1981 to 1993, with verified active duty for training from 
November 1981 to June 1982.  Beginning in January 1982, she 
began to complain of back pain when walking or standing for 
long periods of time, running, marching, or bending.  A March 
1982 x-ray report of the lumbar spine revealed spina bifida 
occulta at the L5 level.  There appeared to be a bilateral 
spondylolysis with very minimal spondylolisthesis.  An August 
1985 Report of Medical History noted a history of spina 
bifida occulta with complaints of lower back pain when 
lifting heavy objects.  The veteran used an orthopedic brace.  

A July 1987 United States Army Statement of Medical 
Examination and Duty Status noted an injury on June 15, 1987, 
when lifting a camouflage tent, resulting in low back pain.  
The injury was found to have occurred in the line of duty.  
An orthopedic consultation at the time noted improvement with 
physical therapy and analgesics following symptomatic 
spondylolisthesis after a lifting injury.  The assessment was 
spondylolisthesis and back sprain.  

Subsequent VA Reports of Accidental Injury in June 1990 
referred to pain during a seven mile road march during basic 
training at Fort Gordon, stated to have occurred December 
1981, and a lifting injury in June 1987.  

VA disability evaluation examinations in October 1990 and 
October 1993 both included diagnoses of lumbar fibromyositis; 
degenerative disc disease, lumbosacral spine; suspected L5 
radiculopathy; and spondylolisthesis, L5-S1.  Objective 
findings in 1993 revealed lumbosacral dextroscoliosis, with 
observed  pain on all ranges of motion, decreased sensation 
over the entire right leg, and also bilateral hamstring 
tightness.  Tenderness was noted on all paravertebral 
muscles, the thoracic, and lumbosacral spine, and on gluteus 
and hips.  A lumbosacral CT scan in June 1992 had reported 
Grade I spondylolisthesis of L5-S1 in the vertebra foramina 
minimally compromised on the right side.  An MRI showed 
degenerative disc disease L5-S1 with changes suggestive of 
posterolateral marginal osteophyte.  

A VA social work report in March 1995 indicated that the 
veteran was working with her husband to establish a pastry 
shop.  Other than that, her occupation was homemaker and 
caregiver to her mother.  She was considered competent.  A 
September 1996 VA occupational assessment revealed the 
veteran to be generally independent in all activities of 
daily living, as well as independent in social interaction, 
problem solving, and memory.  She fulfilled the roles of 
homemaker, wife, provider, and caregiver and was active in 
her community, church, and family.  She had finished a state 
vocational rehabilitation program as bakery worker.  Since 
she had satisfactorily performed productive activities 
related to her roles, no further intervention was considered 
necessary.  

The veteran is currently receiving Social Security Disability 
income, as shown by a September 1995 Social Security Notice 
of Decision, which was favorable.  The notice did not include 
a rationale for the award.  

An April 1997 VA disability evaluation examination report 
indicated a history of back pain while in the service in 1981 
and in 1987.  An MRI in December 1992 had shown degenerative 
disc disease at L5-S1 level with findings highly suggestive 
of a right posterolateral marginal osteophyte arising from 
the inferior end plate of L5 causing encroachment upon the 
right neural foramina.  Examination revealed no postural 
abnormalities of the back and no fixed deformities.  There 
was evidence of severe spasm on lumbosacral paravertebral 
muscles, limitation of motion in all ranges with exquisite 
pain objectively on all movements of the lumbar spine, and 
impaired gait cycle, requiring use of a cane.  The knee and 
ankle jerks were diminished bilaterally, pointing toward 
damage to both L4-S1 roots.  There was diminished sensation 
to pinprick and smooth sensation on the left L4-L5-S1 
dermatomes of the legs.  The diagnosis was degenerative disc 
disease, L5-S1, L4-S1 bulging disc, and a bilateral L5 
spondylolysis with grade I spondylolisthesis by MRI and CT 
scan, with a clinical bilateral L4-S1 lumbar radiculopathy.  

VA examination in October 1997 included in the report of 
medical history a neuropsychiatric condition with symptoms of 
depression.  The veteran had undergone carpal tunnel surgery 
in both wrists, the right in 1993 and the left in 1996, and 
had had recurrence of the same symptoms.  She had had 
varicose veins in both legs since 1986, cervical spasm and 
thoracic spine deviation, and renal lithiasis since 1996.  
She had had a cholecystectomy in 1997, bursitis in her right 
shoulder and right hip, and breast fibrosis.  Occupational 
history disclosed that she had last worked in industry as a 
sewing machine operator in 1991.  Physical examination 
revealed that she limped, with some loss of balance, while 
walking with Canadian crutches.  Musculoskeletal findings 
were recurrent carpal tunnel syndrome, status post bilateral 
surgery; numbness of hands and fingers; cervical and 
paracervical mid-muscular spasm; chronic low back pain; 
paralumbar muscular spasm; bulging disc L4, L5, S1, lumbar 
spine spondylosis; degenerative disc disease; degenerative 
joint disease with lumbar radiculopathy of L4-S1; and 
spondylolisthesis of L5-S1.  Diagnoses were depression; 
status-post bilateral carpal tunnel release surgery; 
recurrent carpal tunnel syndrome symptoms; degenerative 
lumbar disc disease; lumbar spondylosis; lumbar 
radiculopathy, L5-S1 with chronic low back pain; peripheral 
circulatory insufficiency of legs, varicose veins; status-
post cholecystectomy; bursitis of right shoulder and right 
hip with degenerative joint disease; and rheumatoid 
arthritis.  

In October 1997, VA conducted a Social and Industrial Survey.  
Before enrollment in the Army Reserve, the veteran had 
completed a BA degree in bilingual secretarial studies.  She 
then worked as a secretary and receptionist for 5 years and 
thereafter in a factory from 1981 to 1990.  She had last 
worked in 1991.  She was now receiving treatment from VA, 
from a VA fee-based psychiatrist, and from a private 
psychiatrist.  The veteran stated as her main complaint the 
fact that she was frequently depressed and became upset over 
minor incidents, describing severe psychiatric symptoms.  She 
said that she drove her car only short distances from her 
house, as she found herself occasionally unable to 
concentrate.  Her daily routine was principally staying at 
home and helping her husband do the house chores and baking 
cakes at home for sale to schools and other organizations for 
fund-raising activities.  She also went shopping with her 
husband, attended church on Sundays, and cooked meals.  Only 
one neighbor was interviewed.  This individual described the 
veteran as a cordial person who conversed with neighbors and 
had a good relationship with her husband and other relatives 
living in the same neighborhood.  She shopped with her 
husband, was involved in home chores, drove her car, and took 
her mother to medical appointments.  

As to her former employment as a sewing machine operator from 
October 1987 to June 1989, VA sent a form in November 1997 
with a request for completion by the employer.  There was no 
response.  

The claims file also includes voluminous medical records from 
private providers, the Mental Health Center of Coamo, a 
facility of the Commonwealth of Puerto Rico Health 
Department, and VA outpatient clinical records.  These 
records deal collectively with the veteran's numerous health 
problems, particularly with her neuropsychiatric disorder.  A 
VA outpatient treatment report in April 1998 indicates that 
the veteran had had a CT of the lumbar spine in February 
1998, which revealed no evidence of herniated nucleus 
pulposus, but continued to indicate L5 spondylolysis and 
Grade I spondylolisthesis of L5 over S1.

II.  Legal Analysis

The veteran has presented a well-grounded claim for a total 
evaluation based on individual unemployability due to a 
service-connected disability.  38 U.S.C.A. § 5107.  
Statements from a veteran that she can no longer seek or 
maintain employment due to service-connected disability is 
considered sufficient to constitute a well-grounded claim for 
a total disability rating.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993).  The VA has met its duty to assist by 
obtaining all available medical evidence, conducting a Social 
and Industrial Survey, providing VA medical examinations and 
social work reports, and offering the veteran the opportunity 
of a hearing.  The Board is thus satisfied that all relevant 
and available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

A total disability rating based on individual unemployability 
may be assigned where the scheduler rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  In determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither her nonservice-connected 
disabilities nor her advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (1999); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The veteran has one service-connected disability.  She is 
currently service connected for degenerative discogenic 
disease, L5-S1 bulging disc, bilateral spondylolisthesis, and 
lumbar radiculopathy, at an evaluation of 60 percent.  

With a rating of 60 percent, the veteran clearly meets the 
percentage requirements.  The evidence shows, as well, that 
she has not worked since 1991.  To receive compensation as 
totally disabled, however, a claimant must be unemployable 
solely as a result of service-connected disabilities.  The 
question is, then, whether her service-connected disability 
precludes the veteran from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in her claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from her nonservice-connected 
conditions, which place her in a different position from 
other veterans having a 60 percent rating.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran, in light of her service-connected disorder, is 
capable of performing the physical and mental acts required 
by employment, not whether she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A thorough review of the evidence reveals that this veteran 
has a number of very serious nonservice-connected 
disabilities.  Recurrent carpal tunnel syndrome symptoms 
would make it difficult, if not impossible, for her to resume 
employment as a secretary or sewing machine operator.  Her 
neuropsychiatric disorder prevents her from driving her car 
more than a short distance from her home, thus precluding 
employment where distance would be a factor.  Peripheral 
circulatory insufficiency of the lower extremities would 
doubtless preclude employment requiring standing for long 
periods.  Degenerative joint disease and rheumatoid arthritis 
could well interfere with employment.  

The evidence does not show, however, that degenerative 
discogenic disease, L5-S1 bulging disc, bilateral 
spondylolisthesis, and lumbar radiculopathy alone would 
preclude employment.  She is able to perform satisfactorily 
her roles as homemaker, wife, and caregiver, and a member of 
her family, church, and community.  Despite disabilities, she 
is able to drive her car.  Excluding the adverse effects of 
nonservice-connected conditions, the evidence does not show 
that the service-connected disorder would prevent her from 
performing the physical and mental acts required for gainful 
employment.  There are thus no circumstances which would 
place the veteran's case in a different position than 
similarly rated veterans.  Van Hoose, supra.  

The Board has considered the fact that the Social Security 
Administration in September 1995 issued a Notice of Decision, 
which was favorable to the veteran.  While not controlling 
for VA purposes, a decision granting disability benefits is 
pertinent to the adjudication of a claim for VA benefits.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Although the rationale for this determination was 
not given, it is presumed that the decision was based upon 
the veteran's multiple disabilities, without regard to 
service connection.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a total compensation rating based on 
individual unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

